Citation Nr: 1121735	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for herpes zoster infection (shingles), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were originally presented to the Board in November 2009, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also within the Board's November 2009 remand, the Veteran was noted to have perfected an appeal of his service connection claim for posttraumatic stress disorder (PTSD).  This issue was also remanded by the Board at that time.  In a subsequent March 2011 rating decision, the Veteran was granted service connection for PTSD.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam and exposure to herbicides is presumed.

2.  Hypertension is not recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.  

3.  Hypertension was not demonstrated during service, or for many years thereafter, is not shown to be related to any incident of active service, to include herbicide exposure, and is not shown to be either caused or aggravated by a service-connected disability.  

4.  A herpes zoster infection is not recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.  

5.  A herpes zoster infection was not demonstrated during service, or for many years thereafter, is not shown to be related to any incident of active service, to include herbicide exposure, and is not shown to be either caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, or as due to or having been aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  A herpes zoster infection was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, or as due to or having been aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2005, May 2005, August 2005, May 2010, June 2010, and September 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2010 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was issued prior to the November 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination in October 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

The Veteran seeks service connection for hypertension, and for herpes zoster infection, also known as shingles.  During the course of this appeal, the Veteran has raised or suggested several theories of entitlement for these disabilities.  Each theory of entitlement claimed by the Veteran or raised by the record will be considered in turn.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Although 38 C.F.R. § 3.310 was amended effective October 10, 2006, during the pendency of this claim, the Board will apply the former version of 38 C.F.R. § 3.310, which is more favorable to the appellant because it does not require the establishment of a baseline before an award of service connection may be made.  

Finally, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).

For such veterans with confirmed herbicide exposure, service connection will be presumed, in the absence of evidence to the contrary, for certain statutorily-enumerated disabilities which manifest within specific time periods following service.  See 38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

In the present case, the Veteran's service personnel records confirm service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, his exposure to herbicides is presumed.  Nonetheless, hypertension and a herpes zoster infection are not among the disorders listed at 38 C.F.R. § 3.309(e).  Therefore, a grant of service connection for these disorders on a presumptive basis due to Agent Orange exposure must be denied.  

The statutory presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board must also consider entitlement to service connection based on possible onset of hypertension or herpes zoster infection during service, or as a result of herbicide exposure therein.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board further notes that the Veteran has claimed participation in combat during his military service.  Service records confirm his military service in Vietnam, but do not reflect the award of any combat decorations.  The Board does find credible the Veteran's report of coming under enemy fire on several occasions during military service.  

Finally, VA has determined that the Veteran's service treatment records are not available.  In such cases, the Board has a heightened duty to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The legal standard for proving a claim for service connection is not, however, lowered in such a case, but rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  See Russo v. Brown, 9 Vet. App. 46 (1996).

a.  Hypertension

The Veteran has alleged that hypertension was first diagnosed during military service.  As noted above, his service treatment records have not been located and the Board is thus unable to determine, based on review of such records, if a diagnosis of hypertension was first rendered during military service.  

Following service, the evidence of record does not reflect diagnosis or treatment of hypertension for many years after separation from service.  A February 2005 private medical evaluation diagnosed hypertension, but did not indicate onset prior to that date.  VA treatment records indicate he reported hypertension in 2004, and this diagnosis was confirmed by VA in 2006.  

A VA medical examination was afforded the Veteran in October 2010 to determine the etiology of his hypertension.  He again reported an initial diagnosis of hypertension during military service.  He currently used medication to control his hypertension.  After reviewing the evidence of record, the VA physician was unable to determine the date of onset of the Veteran's hypertension, due to the lack of service treatment records or post-service medical records.  The doctor further found it was less likely than not that the Veteran's hypertension was related to his service-connected PTSD.  

The Veteran has himself alleged that his hypertension was diagnosed in service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Hypertension and related cardiovascular disabilities are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

Insofar as the Veteran is alleging that he was told by medical personnel in service that he had hypertension, the Board finds this allegation to be not credible.  The absence of any medical evidence of hypertension (an acknowledged chronic disease) for decades after service weigh heavily against such an allegation.  The Veteran and his companion G.S. have alleged that the Veteran has been on blood pressure medication since service, but he has not submitted, or pointed VA to the presence of, any VA or private medical records for the physicians allegedly treating him for his hypertension or prescribing his medication.  The absence of such evidence may be considered by the Board in determining the Veteran's credibility regarding his self-reported medical history.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds the Veteran's statements asserting continuity of hypertension symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Regarding a December 2005 written statement from G.S., she stated she has known the Veteran for approximately 30 years, and that he has taken blood pressure medication for all of those years.  This statement would indicate she first met the Veteran in approximately 1975, several years after his separation from military service, and therefore she would have no first-hand knowledge of whether he exhibited hypertension or was on blood pressure medication during service or within a year thereafter.  Thus, G.S., in alleging the Veteran's hypertension is related to military service, is merely echoing the Veteran's own allegations, as told to her.  The Board also notes again that the Veteran has alleged a more than 30 year history of usage of hypertension medication, but has not provided medical treatment records to verify this claim.  The Board finds this lack of evidence significant in demonstrating the absence of credibility regarding the Veteran's and G.S.'s statements.  

After considering the totality of the record, the Board finds service connection for hypertension is not warranted, as such a disability did not manifest during military service or within a year of service separation.  This diagnosis was confirmed by his private physician no earlier than 2005, over 35 years after service separation.  This same physician also did not suggest an earlier date of onset of the Veteran's hypertension.  This lengthy period without complaint or treatment is evidence that the disease had its onset years after service, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The preponderance of the evidence is against the award of service connection for hypertension on a direct basis or on a presumptive basis as there is no evidence of hypertension during service or within a year thereafter.  

As discussed above, the Board must also consider whether service connection is warranted as a result of the Veteran's herbicide exposure during his service in Vietnam.  The Board notes that in July 2009, the NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  See 75 Fed. Reg. 32540 (June 8, 2010).  The Veteran has not submitted any competent evidence to the contrary regarding a causal nexus between his confirmed herbicide exposure and a current diagnosis of hypertension, and therefore service connection for hypertension as having resulted from herbicide exposure is also not warranted.  

Finally, the Board must consider service connection for hypertension on a secondary basis, that is, as secondary to the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.310.  According to the October 2010 VA examination report, a VA physician found, after review of the file, that it was less likely than not that the Veteran's hypertension was related to his service-connected PTSD.  No competent evidence to the contrary has been presented by the Veteran.  Thus, no competent evidence of record suggests that the Veteran's hypertension is either caused or aggravated by his PTSD.  In the absence of any competent evidence to the contrary, service connection on a secondary basis for hypertension is also not warranted.  

In conclusion, the preponderance of the evidence is against the award of service connection for hypertension.  Such a disability did not have its onset as a chronic disorder during military service, or manifest to a compensable degree within a year thereafter, and is not shown to result from herbicide exposure during service or his service-connected PTSD.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Herpes zoster infection

The Veteran also seeks service connection for herpes zoster infection, the virus that causes shingles.  As noted above, his service treatment records have not been located and the Board is unable to determine if a diagnosis of shingles was first rendered during military service.  Nevertheless, the Veteran does not allege onset of this disability during military service; in a February 2005 statement, the Veteran alleged shingles was caused or aggravated by his service-connected PTSD.  On VA examination in October 2010, he further stated this disorder had its onset in 2004, many years after military service.  

Following service, the evidence of record does not reflect diagnosis or treatment of shingles for many years after service separation.  VA treatment records indicate shingles was diagnosed in December 2004, involving his head and possibly his eyes.  A diagnosis prior to this date is not of record.  

A VA medical examination was afforded the Veteran in October 2010 to determine the etiology of his shingles.  He gave a date of onset of this disorder in 2004.  This disorder was noted to have resolved, and was currently asymptomatic.  After reviewing the evidence of record and examining the Veteran, the VA physician found it was less likely than not that the Veteran's shingles were related to his service-connected PTSD.  

After considering the totality of the record, the Board finds service connection for herpes zoster infection, or shingles, is not warranted, as such a disorder did not manifest during military service or for many years thereafter.  By the Veteran's own admission, this disability did not first manifest until 2004, many years after service separation, and has not been shown to be linked to any disease or injury incurred during military service.  Therefore, the preponderance of the evidence is against the award of service connection for shingles on a direct basis, as having been incurred during military service.  

As discussed above, the Board must also consider whether service connection is warranted as a result of the Veteran's herbicide exposure during his service in Vietnam.  Herpes zoster infection, or shingles, is not listed among the presumptive disorders listed at 38 C.F.R. § 3.309(e).  The Veteran has also not submitted any competent evidence to the contrary regarding a causal nexus between his confirmed herbicide exposure and a current diagnosis of shingles, and therefore service connection for shingles as having resulted from herbicide exposure is also not warranted.  

Finally, the Board must consider service connection for shingles on a secondary basis, as secondary to the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.310.  According to the October 2010 VA examination report, a VA physician found, after review of the file and physical examination of the Veteran, that it was less likely than not that the Veteran's shingles was related to his service-connected PTSD.  The Veteran has presented no competent evidence to the contrary.  Thus, no competent evidence of record suggests that the Veteran's shingles is either caused or aggravated by his PTSD.  In the absence of any competent evidence to the contrary, service connection on a secondary basis for hypertension is also not warranted.  

The Veteran has himself alleged that his shingles "might" be related to his service-connected PTSD.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Shingles and related skin disabilities, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Board also notes that the Veteran's assertion is inherently speculative, as it suggests a nexus "might" exist between his shingles and his PTSD; speculation may not serve as the basis of an award of service connection.  See 38 C.F.R. § 3.102.  

In conclusion, the preponderance of the evidence is against the award of service connection for herpes zoster infection, or shingles.  Such a disability did not have its onset as a chronic disorder during military service, and is not shown to result from herbicide exposure during service or his service-connected PTSD.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for herpes zoster infection (shingles) is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


